IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Albert Reid,                                 :
                            Petitioner       :
                                             :
               v.                            :    No. 327 M.D. 2015
                                             :    Submitted: February 17, 2017
Department of Corrections for                :
Pennsylvania, William E. Vandrew             :
Clerk of Courts For Franklin County,         :
PA, John E. Wetzel, Secretary of             :
Corrections, Robert Gilmore,                 :
Superintendent for S.C.I. Greene,            :
T. Pauley, Accountant Personnel,             :
for S.C.I. Greene, Dorina Varner,            :
Grievance Officer,                           :
                          Respondents        :

BEFORE:        HONORABLE ROBERT SIMPSON, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE SIMPSON                             FILED: July 17, 2017

               Presently before us in this original jurisdiction matter is a motion for
judgment on the pleadings filed by Respondents1 to an amended petition for review
filed by Albert Reid (Reid), an inmate at a state correctional institution (SCI),
challenging the Department of Corrections’ (DOC) collection of costs under 42 Pa.
C.S. §9728(5), commonly known as “Act 84.” Respondents assert judgment on
the pleadings should be granted because Reid’s claims are barred by the statute of

       1
         Respondents are the Department of Corrections (DOC), William E. Vandrew, Clerk of
Courts for Franklin County, John E. Wetzel, Secretary of Corrections, Central Office for DOC,
Robert Gilmore, Superintendent for SCI Greene, T. Pauley, Accountant Personnel, SCI Greene,
Dorina Varner, Grievance Officer, DOC’s Central Office.
limitations and because DOC properly followed the unambiguous sentencing
documentation. For the reasons that follow, we enter judgment for Respondents
and dismiss Reid’s amended petition for review with prejudice.


                                 I. Background
             On October 21, 1998, the Court of Common Pleas of the 39th Judicial
District, Franklin County Branch, sentenced Reid to death on two first degree
murder convictions and 10 to 20 years on a burglary conviction. On the burglary
count, the court also sentenced Reid to pay the costs of prosecution. On October
28, 1998, Respondent Clerk of Courts for Franklin County (Clerk of Courts)
generated a Court Commitment Continuation Sheet, officially known as a Form
DC-300B (DC-300B), which calculated the costs on the burglary count as
$2,974.84.


             On October 29, 1998, Reid arrived at SCI-Camp Hill. On May 2,
2000, DOC made its first Act 84 deduction from Reid’s inmate account.
Thereafter, Reid continued to receive monthly statements identifying DOC’s Act
84 deductions. DOC forwarded the funds to Clerk of Courts.


             In September 2014, Reid filed a grievance regarding the Act 84
deductions. It appears Clerk of Courts, and thereafter DOC, initially interpreted
the DC-300B as imposing costs of $2,974.84 for each of the two murder
convictions as well as the burglary conviction. Reid claimed DOC resolved in the
grievance to only collect costs on the burglary count because the sentences on the
two murder counts did not include language ordering costs.            Ultimately,



                                        2
Respondent Varner, the Chief Grievance Officer of the Secretary’s Office of
Inmate Grievances & Appeals, issued a final decision sustaining Reid’s grievance
and informing him that DOC would only assess him a total of $2,974.84. See
Pet’r’s Am. Pet. For Review, Ex. D. Nevertheless, Reid took the position that his
total financial obligation for the burglary count was limited to $624.30. Therefore,
Reid continued to claim DOC wrongly deducted more than that amount from his
prison account.


             In June 2015, Reid, representing himself, filed a petition for review
against Respondents seeking injunctive and declaratory relief. In November 2015,
Reid filed an amended petition for review against the same Respondents again
seeking injunctive and declaratory relief. The gist of Reid’s action is that the
sentencing court limited his financial obligation to costs of $624.30 on the burglary
count. In his request for relief, Reid seeks injunctive relief prohibiting DOC’s
deduction of any further funds from his inmate account and the refund of all
monies collected over the amount of $624.30.


             After withdrawing their preliminary objections in the nature of a
demurrer, Respondents filed an answer and new matter. Reid responded with a
reply to Respondents’ new matter.


             Thereafter, Respondents filed a motion for judgment on the pleadings,
which is now before us for disposition. Respondents advance two grounds for
judgment in their favor. First, Respondents assert Reid’s claim is barred by a two-
year statute of limitations. Second, Respondents contend they are entitled to



                                         3
judgment because DOC correctly followed the unambiguous sentencing
documentation (sentencing order and DC-300B).


            In response, Reid argues his claim is not barred by the statute of
limitations. Reid further argues that in light of the mistakes in the DC-300B,
Respondents’ motion should be denied because DOC failed to comply with
statutory and administrative requirements that deductions from a prisoner account
be based on an unambiguous court order.


                   II. Judgment on the Pleadings (Generally)
            In deciding a motion for judgment on the pleadings, a court may only
consider the pleadings and any attached documents. Pa. R.C.P. No. 1034; Pfister
v. City of Phila., 963 A.2d 593 (Pa. Cmwlth. 2009). Further, the moving party
must admit the truth of the opposing party’s allegations and any of its own that
were denied by the opposing party. Pfister. Where there are genuine issues of
material fact in dispute, judgment on the pleadings cannot be entered. Id.


                                    III. Issues
            Respondents present two issues for review. Respondents contend
Reid’s claim is time-barred by a two-year the statute of limitations.        Even
assuming Reid’s action is not time-barred, Respondents alternatively assert they
are still entitled to judgment in their favor because DOC correctly followed the
unambiguous sentencing documentation, including the sentencing order and the
DC-300B.




                                          4
                                   IV. Discussion
                             A. Statute of Limitations
                                    1. Argument
              Respondents first assert this Court, in Morgalo v. Gorniak, 134 A.3d
1139 (Pa. Cmwlth. 2016), a case involving somewhat similar facts, held that the
two-year statute of limitations in Section 5524(6) of the Judicial Code is applicable
to an inmate’s claims against an officer of any government unit for the nonpayment
of money or non-delivery of money collected upon execution or otherwise in his
possession.    42 Pa. C.S. §5524(6).      We also recognized in Morgalo that in
circumstances where the inmate is aware of the ongoing deductions, his cause of
action accrues when DOC makes the first deduction.


              Here, the record shows the first deduction from Reid’s inmate account
occurred in May 2000. However, Reid commenced the instant action by a petition
for review filed in June 2015. As such, Respondents argue Reid’s claims clearly
fall outside the two-year statute of limitations in 42 Pa. C.S. §5524(6).


              Reid, on the other hand, contends the two-year statute of limitations
did not begin to run until his cause of action accrued, which is the time he
sustained an injury. Gleason v. Borough of Moosic, 15 A.3d 479 (Pa. 2011). Reid
contends this point is reached when DOC deducted one cent over the amount he
owed. Reid asserts this occurred on October 5, 2012. Reid claims that in addition
to the costs indicated on the sentencing guideline form in the amount of $624.30,
other statutory costs were imputed to him in the amount of $874.00, which raised




                                          5
the total to $1,498.30. Reid argues it was the additional costs that moved the
commencement of the statute of limitations to October 2012.


             Conversely, Respondents argue, even assuming Reid’s claim did not
accrue until the deductions or collections exceeded $624.30, the cause of action
accrued no later than March 1, 2010, the date the Court of Common Pleas of the
39th Judicial District, Franklin County Branch’s criminal docket entries show Act
84 deductions from Reid’s account amounted to at least $669.12. In opposition to
Reid’s claim that the cause of action accrued in October 2012, Respondents
maintain the dispute in this case is over costs, not a fine or restitution.
Respondents further assert DOC has no control over how Franklin County
distributed the funds DOC deducted from Reid’s account. However, DOC argues,
if one calculates the amount received as reflected by the online docket entries,
Reid’s assertion that his cause of action did not occur until October 5, 2012 fails.


             Nonetheless, Reid further contends his action is essentially an equity
action and therefore he was required to first exhaust his administrative remedies
before filing an action in this Court. Miles v. Beard, 847 A.2d 161 (Pa. Cmwlth.
2004). To that end, Reid contends, if an inmate fails to exhaust all steps in the
inmate grievance system, he fails to exhaust his administrative remedies. Morgalo
(citing Kitrell v. Watson, 88 A.3d 1091 (Pa. Cmwlth. 2014)).


             Here, Reid asserts he filed an administrative grievance on September
30, 2014, within two years of October 5, 2012, the date his cause of action against
Respondents accrued. Moreover, he did not exhaust the administrative grievance



                                          6
procedures until May 2015.           As such, Reid argues the two-year statute of
limitations in 42 Pa. C.S. §5524(6) does not bar his current action against
Respondents, which he initially filed in June 2015.


                                       2. Analysis
             “[A] statute of limitations period begins to run when a cause of action
accrues; i.e., when an injury is inflicted and the corresponding right to institute a
suit for damages arises.” Gleason, 15 A.3d at 484. “It is the duty of the party
asserting a cause of action to use all reasonable diligence to properly inform him-or
herself of the facts and circumstances upon which the right of recovery is based
and to institute suit within the prescribed period.”         Id. (emphasis added).
“Generally, once the prescribed statutory period has expired, the complaining party
is barred from bringing suit.” Id.


             As noted above, where an inmate is aware of the ongoing deductions,
his cause of action accrues “when [DOC] makes the first deduction.” Morgalo,
134 A.3d at 1149 n.14 (emphasis added). Here, DOC made its first deduction in
May 2000. Reid filed his administrative grievance in September 2014 and then
filed this current action in June 2015. Therefore, it appears Reid’s petition for
review is time-barred by the two-year statute of limitations in 42 Pa. C.S.
§5524(6).


             Nevertheless, even assuming Reid’s cause of action did not accrue
until DOC deducted more than $624.30 from his inmate account, the pleadings and
attachments support Respondents’ contention that DOC deducted at least $669.12



                                           7
from Reid’s inmate account by March 1, 2010. Recalling that Reid filed his
administrative grievance in September 2014 and then filed this current action in
June 2015, both actions were taken well beyond the two-year statute of limitations
period in 42 Pa. C.S. §5524(6). As such, it appears Reid’s petition for review is
time-barred. Gleason; Morgalo.


            Nevertheless, Reid asserts there were other statutory costs deducted
from his account which extended the statute of limitations until October 2012.
However, he cites no documentary evidence supporting his position. Therefore, as
Reid indicated in his brief in opposition to Respondents’ motion for judgment on
the pleadings, his injury accrued “(when the [DOC] deducted one cent-(1ȼ) over
the amount owed) ….” Pet’r’s Br. in Opp. at 8 (emphasis added). This occurred
on March 1, 2010, when DOC’s deductions from Reid’s inmate account reached
$669.12, thereby surpassing the amount of $624.30 Reid claims he owed in costs.
Accordingly, we must conclude Reid’s action is time-barred. Gleason; Morgalo.


                         B. Sentencing Documentation
                                  1. Argument
            Alternatively, regarding the merits of Reid’s claims, Respondents
assert DOC correctly followed the unambiguous language in the sentencing
documentation. They point out that DOC possesses the statutory authority to make
deductions from an inmate’s account to satisfy his court-ordered obligations. See
Boyd v. Pa. Dep’t of Corr., 831 A.2d 779 (Pa. Cmwlth. 2003) (pursuant to 42 Pa.
C.S. §9728(b)(5), DOC is authorized to make monetary deductions from an




                                        8
inmate’s personal account to collect restitution, fines and costs imposed by the
sentencing court).


             Nonetheless, it is unlawful for a clerk of court to authorize the
collection of costs where the trial judge did not include those costs in the sentence.
Spotz v. Commonwealth, 972 A.2d 125 (Pa. Cmwlth. 2009). However, it is a
common practice for a sentencing judge to order a defendant to pay the costs of
prosecution without specifying an amount. Richardson v. Pa. Dep’t of Corr., 991
A.2d 394 (Pa. Cmwlth. 2010).


             Respondents maintain the circumstances in Richardson are similar to
those here. There, the sentencing judge ordered the inmate to pay a specific
amount of restitution and the costs of prosecution. However, the sentence did not
specify an amount for the costs of prosecution. Thereafter, the clerk of courts for
the sentencing court filed a “Court Commitment” form with DOC, which listed the
costs of prosecution as $1,525.34. Richardson, 991 A.2d at 396. After the inmate
began serving his sentence in state prison, DOC began collecting the costs from his
inmate account under 42 Pa. C.S. §9728(b)(5).


             In response, the inmate filed an action in our original jurisdiction
alleging the deductions from his inmate account for restitution and costs of
prosecution were improper for numerous reasons.          Relevant here, the inmate
claimed the sentencing judge never articulated the amount of costs he owed.
Ultimately, we determined the clerk of courts’ calculation of the costs of




                                          9
prosecution fell within the clerk’s ministerial duties if the trial judge imposed those
costs in general without specifying an amount.


             In the present case, Respondents point out the sentencing judge
similarly ordered Reid to pay the costs of prosecution on the burglary count
without specifying an exact amount. Thereafter, Clerk of Courts prepared a DC-
300B assessing costs on the burglary count in the amount of $2,974.84. Thus, in
light of Richardson, Respondents argue they properly followed the trial court’s
sentencing order and Clerk of Courts’ calculation of costs. Therefore, Respondents
maintain they are entitled to judgment as a matter of law.


             In his brief in opposition to Respondents’ motion, Reid argues that 42
Pa. C.S. §9728(b)(5) authorizes deductions based upon a court order and no other
document. Reid also contends the DC-300B upon which DOC relied was plagued
with discrepancies. To that end, the DC-300B indicated Reid owed costs in the
amount of $2,974.84 on each of his three convictions despite the fact that the
sentencing judge did not impose costs on either of the two murder convictions.
Reid further asserts Respondents did nothing to correct this mistake until they
realized he would pursue the matter by filing a grievance.             At that point,
Respondents “changed their tune” and determined that Reid owed a total of
$2,974.84, not $2,974.84 on each of three counts. See Pet’r’s Br. in Opp. at 11.


             Nonetheless, Reid maintains he owed a total of $624.30 on the
burglary count, not $2,974.84. Citing DOC guidelines in their Policy DC-ADM-
005 (Policy 005), Reid asserts that if the amount listed in the court order is lower



                                          10
than the amount listed in the other official court documents, the lower amount shall
control unless the higher amount was included in a more recent court order. Here,
the sentencing guideline form, signed by the trial judge, indicated costs in the
amount of $624.30 on the burglary offense. See Pet’r’s Am. Pet. For Review, Ex.
A at 4. Therefore, Reid argues the lower amount should control.


             Summarizing, Reid asserts a proper interpretation of 42 Pa. C.S.
§9728(b)(5) where the sentencing order imposes costs, but fails to state an amount,
would require DOC to obtain from the county clerk of court a verified DC-300B or
similar document signed by the sentencing judge attesting that the amount of costs
stated therein was correct.    Reid contends this would eliminate much of the
prisoner litigation on this issue. However, because DOC failed to do this here,
Reid contends there is a genuine issue of material fact remaining as to the costs
owed and thus Respondents are not entitled to judgment on the pleadings.


                                    2. Analysis
             As noted above, DOC has the statutory authority under 42 Pa. C.S.
§9728(b)(5) to make monetary deductions from inmate personal accounts for the
purpose of collecting restitution or any other court-ordered obligation imposed by
the sentencing court. Any amount deducted shall be transmitted by DOC to the
county court in which the offender was convicted. Id.


             Pursuant to 42 Pa. C.S. §9728(b)(5), DOC issued Policy 005, setting
forth guidelines relating to its responsibilities in collecting inmate debts under 42
Pa. C.S. §9728(b)(5). In November 2014, DOC reissued Section 3 (“Collection”).



                                         11
See Pet’r’s Am. Pet. For Review, Ex. E. In determining court costs under Section
3(2)(b)(2) of Policy 005, as revised, pertinently provides (with emphasis added):

            (a) If the inmate was sentenced prior to December 26,
            2010, court costs are not collectible unless they were
            specifically ordered as part of the inmate’s sentence. The
            Business Manager/designee shall examine all of the
            official court documents to determine whether costs were
            ordered as part of the sentence in the following manner:

            (i) if [DOC] has physical possession of a court order, the
            court order shall control. The court order itself need not
            specify the amount of costs.           If costs were not
            specifically ordered as part of the inmate’s sentence, they
            shall not be entered into the Inmate Accounting System;

            (ii) if [DOC] does not have physical possession of a court
            order, then a sentencing transcript shall be the controlling
            document to determine whether costs were imposed as
            part of the sentence. The judge does not need to specify
            the amount of the costs in the transcript;

            (iii) if [DOC] has neither a court order [n]or a sentencing
            transcript, then the other official court documents shall be
            consulted to determine whether costs were ordered as
            part of the sentence ….

Policy 005 (reissued 11/3/14) at §3(2)(b)(2)(a)(i),(ii),(iii); Pet’r’s Am. Pet. For
Review, Ex. E at 1.


            In short, Reid, in opposing Respondents’ motion for judgment on the
pleadings, contends DOC failed to comply with 42 Pa. C.S. §9728(b)(5) and DOC
guidelines in Policy 005 by failing to determine that the lower amount of costs
($624.30) included in the sentencing guideline form, signed by the sentencing




                                        12
judge, controls over the amount the county clerk of court listed in the DC-300B
($2,974.84). We disagree.


             As discussed above, the material facts and legal issues here are similar
to those decided in Richardson. First, as indicated by Policy 005, in determining
court costs, the court order controls, followed by the sentencing transcript, if the
court order is not available.


             Here, the sentencing order specifically provides: “the sentence of the
court on the count of burglary is that the defendant pay the costs of prosecution and
undergo imprisonment in a state correctional institution for a period of not less
than ten (10) nor more than twenty (20) years.” Tr. Ct. Order, 10/21/98; Pet’r’s
Am. Pet. For Review, Ex. A at 1 (emphasis added). Although the sentencing order
did not specify an amount, Clerk of Courts prepared a DC-300B assessing costs on
each count in the amount of $2,974.84. As we noted in Richardson, as long as the
sentencing judge awards the costs of prosecution, the calculation of the amount of
the costs is a ministerial duty capable of being performed by the clerk of court.
Similarly, nowhere in Richardson did we indicate that the trial court needed to sign
or otherwise approve the calculation made by the clerk. Consequently, we reject
Reid’s contention that if the specific amount of costs is not included in the
sentencing order then the sentencing judge must sign the DC-300B prepared by the
clerk of court and attest that the costs are correct. Richardson.


             Turning to the amount of the costs in the instant case, we recognize
that Clerk of Courts assessed the costs of prosecution as $2,974.84 on each of the



                                          13
two murder counts and the burglary count for a total of $8,924.52. See Resp’t’s
Answer and New Matter, Ex. B (DC-300B). However, as discussed above, Reid
challenged the amount of costs in the prison grievance system. In May 2015,
Respondent Varner issued a final decision sustaining Reid’s grievance and
informing him that DOC would only assess him a total of $2,974.84. See Pet’r’s
Am. Pet. For Review, Ex. D.


             Nevertheless, Reid continued to insist that he owed only $624.30 in
costs and that DOC already deducted much more than that from his inmate
account. As discussed above, Reid contends the lower amount is controlling under
Policy 005 where there are conflicting court documents.


             We disagree. Reid’s reliance on the sentencing guideline form is
misplaced.    The sentencing guideline form is directed to the Pennsylvania
Commission on Sentencing as part of its duties to study sentencing practices within
the Commonwealth. See 42 Pa. C.S. §§2151.1-2155. The form is useful in
determining a sentencing court’s required consideration of guidelines developed by
the Commission, 42 Pa. C.S. §2154(a), but it has no value to DOC in determining
its duties under Act 84.


             Moreover, as we determined in Richardson, the sentencing order
awarding costs of prosecution and the DC-300B specifying the amount of those
costs is sufficient to establish the amount of costs to be collected under Act 84.
This result is also consistent with Policy 005, which states that a court’s sentencing




                                         14
order controls over other court documentation. See Policy 005 (reissued 11/3/14)
at §3(2)(b)(2)(a)(i),(ii),(iii); Pet’r’s Am. Pet. For Review, Ex. E at 1.


             Therefore, we hold that our rationale in Richardson is controlling here
on the issue of the validity of DOC’s reliance on the sentencing judge’s order and
the DC-300B to the extent the DC-300B specified costs of prosecution on the
burglary count in the amount of $2,974.84.


             As such, we enter judgment for Respondents and dismiss Reid’s
amended petition for review with prejudice.




                                         ROBERT SIMPSON, Judge




                                           15
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Albert Reid,                             :
                          Petitioner     :
                                         :
               v.                        :   No. 327 M.D. 2015
                                         :
Department of Corrections for            :
Pennsylvania, William E. Vandrew         :
Clerk of Courts For Franklin County,     :
PA, John E. Wetzel, Secretary of         :
Corrections, Robert Gilmore,             :
Superintendent for S.C.I. Greene,        :
T. Pauley, Accountant Personnel,         :
for S.C.I. Greene, Dorina Varner,        :
Grievance Officer,                       :
                          Respondents    :


                                       ORDER

               AND NOW, this 17th day of July, 2017, Respondents’ Motion for
Judgment on the Pleadings is GRANTED, and judgment is entered in
Respondents’ favor.     Further, Petitioner’s Amended Petition for Review is
DISMISSED with PREJUDICE.




                                        ROBERT SIMPSON, Judge